Citation Nr: 0022222	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frozen feet.  

2.  Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1997 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. Residuals of frozen feet are not currently demonstrated.  

2. There is medical evidence of a nexus between the veteran's 
current glaucoma and service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for the residuals of 
frozen feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
glaucoma is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

I.  Frozen Feet

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran is claiming service connection for the residuals 
of frozen feet.  Review of the record does not reveal that he 
has manifested residuals of frozen feet, in either service or 
thereafter.  The service medical records do not show a cold 
injury of the feet and medical records of treatment and 
examinations conducted by VA subsequent to service do not 
show residuals of a cold injury of the feet.  It should be 
emphasized that to be deemed well grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Where there is no 
demonstration of current disability, a well-grounded claim 
has not been submitted.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

As residuals of frozen feet are not currently demonstrated, a 
plausible claim has not been submitted and the appeal is 
denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  



II.  Glaucoma

The Board finds that the veteran's claim for service 
connection for glaucoma is well grounded.  See 38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).  Specifically, an August 1997 statement from Robert 
F. Tobin, M.D. indicates that the veteran's glaucoma had been 
under treatment since November 1989 at which time the disease 
was found to be already far advanced.  Dr. Tobin rendered an 
opinion that the glaucoma could have been present while the 
veteran was on active duty.  

In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Presuming Dr. Tobin's statement to be true, the Board finds 
that the claim for entitlement to service connection for 
glaucoma is well grounded.  


ORDER

The claim for service connection for the residuals of frozen 
feet is denied.  The claim for service connection for 
glaucoma is well grounded.  To this extent, the appeal is 
granted.  


REMAND

Because the claim of entitlement to service connection for 
glaucoma is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
This duty includes obtaining all private and governmental 
records, and, when indicated by the circumstances of the 
case, ordering a medical examination.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In his August 1997 letter, Dr. Tobin indicated that he had 
treated the veteran for glaucoma since 1989.  However, 
records of this treatment have not been associated with the 
claims file.  These records, as well as any other records of 
treatment received by the veteran for his glaucoma should be 
associated with the claims folder.  

The case is remanded for the following:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all medical care 
providers from whom he received treatment 
for his glaucoma.  After obtaining any 
necessary consent, the RO should request 
copies of all treatment records from the 
providers listed, including Dr. Tobin who 
has already indicated that he provided 
treatment since 1989.  

2.  After the above records have been 
added to the file, the veteran should be 
scheduled for a VA specialist examination 
to ascertain the nature, etiology, and 
date of onset of the veteran's glaucoma.  
The specialist should be afforded the 
claims file for review in connection with 
this examination and should be requested 
to render an opinion regarding whether it 
is as likely as not that the veteran's 
glaucoma had its onset during service.  
The specialist should provide complete 
rationale for all conclusions reached.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



